            Case 4:07-cr-00049-JM Document 465 Filed 06/25/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA

V.                            CASE NO. 4:07CR00049-2 JM

DEMETRIUS RUFUS

                                     ORDER

       Pending is the Defendant’s motion to reduce sentence seeking

compassionate release. (Docket #454). Rufus filed a pro se motion seeking

compassionate release which the Court denied on April 21, 2020 finding that he

failed to meet the exhaustion requirement set forth in 18 U.S.C. § 3582(c)(1)(A).

The Federal Public Defender filed the current motion initially arguing that the

Court should waive the exhaustion requirement in this case. After further

briefing, it appears the Defendant has satisfied the gate keeping provision as

thirty (30) days have passed since he sent his request for compassionate release

to the Warden of the facility in which he is incarcerated.

       For the reasons set out below, Defendant’s Motion for Compassionate

Release is DENIED.

       I.       BACKGROUND

       Rufus is currently serving a 188 month sentence for conspiracy to possess

marijuana with intent to distribute and aiding and abetting the possession of

counterfeit obligations. Bureau of Prisons records show Rufus’s release date as

July 6, 2021.
         Case 4:07-cr-00049-JM Document 465 Filed 06/25/20 Page 2 of 4



       II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for

compassionate release a bit less strenuous, a defendant still must establish

“extraordinary and compelling reasons” and that release would not be contrary to

the 18 U.S.C. § 3553(a) factors.1

       Defendant asserts that his race, gender and medical conditions put him at

the highest risk of severe illness or death from COVID-19. Rufus complains that

he is a chronic care asthma patient, takes medications for his asthma which

compromise his immune system, suffers from upper respiratory problems,

hyperlipidemia, and obesity. First, these health issues are not severe enough to

be “extraordinary and compelling.” Although the First Step Act did not define

this phrase, it defers to the United States Sentencing Guidelines, which does set

out examples.2 None of these health issues are listed. Second, “fear of



1
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the
seriousness of the offense, afford adequate deterrence, protect the public, and
provide the defendant with appropriate rehabilitation.
2
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n.
1. The examples are: (1) the defendant’s medical condition is such that he
suffers from a “terminal illness” or the condition “substantially diminishes the
ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover”; (2)
“[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii)
has served at least 10 years or 75 percent of his or her term of imprisonment,
whichever is less; (3) the defendant’s family circumstances include either “(i)
The death or incapacitation of the caregiver of the defendant's minor child or
minor children” or “(ii) The incapacitation of the defendant's spouse or
         Case 4:07-cr-00049-JM Document 465 Filed 06/25/20 Page 3 of 4



contracting COVID-19 or of experiencing more intense symptoms than the

average person are not extraordinary or compelling enough reasons for release.”3

Third, Defendant is only 48 years old.

       Even if Defendant could establish extraordinary and compelling reasons,

his request for relief must be denied because of the § 3553(a) factors –

specifically, protecting the public from additional crimes by the defendant and

reflecting the severity of the offense.

       The defendant has a history of drug-related offenses dating back to 1990.

In April 1995, the defendant was charged with possession of a controlled

substance in Texas after a vehicle he was driving on Interstate 30 was found to

contain 1.24 kilograms of cocaine. In October 1995 the defendant was charged

with conspiracy to possess with intent to distribute cocaine and possession with

intent to distribute cocaine base in the Eastern District of Arkansas. The

defendant pled guilty in September 1996. The defendant was on supervised

release for this conviction when the activities that led to the instant conviction

commenced.

       CONCLUSION

       For the reasons set out above, Defendant’s Motion for Compassionate


registered partner when the defendant would be the only available caregiver for
the spouse or registered partner.” § 1B1.13 cmt. n.1(C).
3
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at
*2 (E.D. Ark. June 16, 2020)
        Case 4:07-cr-00049-JM Document 465 Filed 06/25/20 Page 4 of 4



Release (Doc. No. 454) is DENIED.

            IT IS SO ORDERED, this 25th day of June, 2020.




                                      _______________________________
                                        James M. Moody Jr.
                                       United States District Judge
